EXHIBIT 32.1 FROZEN FOOD EXPRESS INDUSTRIES, INC. CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Frozen Food Express Industries, Inc. (the "Company") on Form 10-Q for the period ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned certifies, pursuant to 18 U.S.C. Section §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best knowledge of the undersigned: (a) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company. Dated: May 5, 2010 /s/ Stoney M. Stubbs, Jr. Stoney M. Stubbs, Jr. Chairman of the Board and Chief Executive Officer (Principal Executive Officer) Dated: May 5, 2010 /s/ John McManama John McManama Vice President and Interim Chief Financial Officer (Principal Financial and Accounting Officer)
